Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0822
                       Lower Tribunal No. 21-25616
                          ________________


                 Brown Harris Stevens Miami LLC,
                                  Appellant,

                                     vs.

                      Apex Capital Realty, LLC,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Vivianne Del Rio, Judge.

     Dimond Kaplan & Rothstein, P.A., Scott M. Dimond and Alexander M.
Peraza, for appellant.

     Alexander Lian, P.A., and Alexander Lian, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.